Title: To Benjamin Franklin from Samuel Cooper, 15 June 1782
From: Cooper, Samuel
To: Franklin, Benjamin


Sir,Boston June 15th. 1782.
I never was more pleased with the Spirit of my Country than upon a late general Apprehension that Sr. Guy Carleton had come from the Court of London with a Design to create Divisions in these States and sow Jealousies between us and our great and good Ally, by Propositions particularly for some separate Negotiations. The Indignity and Contempt with which such an Idea was every where received, even among People who feel most the Burdens of the War, and the public Testimonies of this in the Newspapers and in the express Declarations of a Number of the States which this Occasion has already drawn forth, in which the Massachusetts will soon join, must effectually dash all the Hopes of our Enemies, if they have entertained any upon such a Plan. Tho I cannot find that Sr. Guy has yet made any such Propositions, I am not sorry for the general Apprehension prevailing among us that it was Part of his Errand, since this has afforded an Opportunity of displaying in so full and clear a Light the Sentiments of the Continent upon such a Design. These Sentiments appear to be what the warmest Friends to our happy Alliance must wish; and are founded not only in a clear Understanding of our own Interest, but also in a Sense of Fidelity Friendship and Honour, that can be no Disadvantage to the Character of this rising Nation, and will not induce a Blush upon the Face of it’s Friends and Ministers abroad. Upon this and other Occasions I have continued to exert my small Abilities in my little Sphere for advancing a Cause in which I was early engaged, and for establishing a Revolution of which I shall say with my latest Breath, Esto perpetua.
The Birth of a Dauphin has but very lately been officially announced to the States: And the Demonstrations of Joy upon this auspicious Occasion have been what we call brilliant; they certainly flowed from very warm and friendly Hearts. Nothing could be more elegant, pertinent, and affecting than the Speech of the Chevalier de la Luzerne to Congress; it has had every where a very happy Effect: and indeed His Excellency has upon every Occasion cultivated the public Friendship with particular Felicity. In this Town, I can say with Truth, the public Tokens of Joy far exceeded any Thing ever known here upon the Birth of a Prince of Wales, or the Birth Day of any British King.

Sr. Guy Carlton is in a complete Dilemma bequeathed him by Genl. Clinton. Genl. Washington has demanded of him to deliver up Lippencut the Ringleader of the Refugees in N. York who murderously hung Col. Huddy, one of our brave Officers, Prisoner in that City; and has ordered a Lot to be drawn by the British Officers Prisoners among us for a Victim in Case of a final Refusal. The Lot has found out Capt. Asgill of distinguished Family, and who is said to have been particularly cruel towards our People at the Southwards. The Refugees in N. York say they will lay down their Arms if the Demand is complied with; the British Officers insist upon it’s being performed. The Uneasiness runs high between them; our General is determined, and let Carlton take what Part he will, he is sure mortally to offend a great Party in his own Army.
The Army of the united States is every day increasing, and now looked upon as one of the best disciplined in the World. Ways and Means to support it are the Object that at present employs the Attention of the States. We have now a Committee from Congress to confer with this and the other Eastern States upon this important Affair. I hope our Efforts will surmount all Obstacles many and great as they are.— Dr Thomas Leverett, a Descendant from Govr. Leverett was taken in an armed Ship of this State the Protector, Capt. John Foster Williams, carried to England in July 1781. where he is supposed to remain in Mill Prison: I have also a Kinsman, William Cooper, in the same Situation. Perhaps a Change of Ministry may facilitate Measures for a General Release of Prisoners.
I very sensibly feel my Obligations to you for your kind Regard to my little Grandson now at Geneva. I wish he may well improve his own Genius and present Opportunities. His Father Col Johonnot, I am just told, is arrived at Baltimore in a Ship from France. I am anxious to have this News confirmed, as the British Cruizers since the Spring have taken almost every Thing upon the American Coast. We expect soon to see a French Armament in it; and shall be well prepared I hope to cooperate with it; and the more vigorously from the late Check we have received in the W. Indies.
I am Sir, with the greatest Esteem, and the most constant Affection, Your obedt humble Servant
Saml: Cooper.
His Excellency Benjn. Franklin Esqr.
